Me. Presiding Justice Gary delivered the opinion of tiie Court. This is another action for rent upon .the same lease which was the basis of the action with the same title as this, reported in 51 Ill. App. 552, and 151 Ill. 444. Differing from the former case, the appellant in this action verified its plea of.non-assumpsit. The appellees set up in their replication the former judgment as an estoppel preventing the appellant from re-litigating the question of the validity of the lease sued upon. ■ The appellant urges that in the first case, the plea not having been verified, the question now presented by the verified plea has never been decided between the parties, and that therefore there is no estoppel. But as may be seen by the memorandum preceding the statement of the case, as reported in 51 Ill. App., the appellees had accepted an issue tendered by the appellant upon the special matter by which the appellant then sought to avoid the lease as the deed of the appellant, and upon which it now relies for the same purpose under non-assumpsit verified. That issue having been determined, is, as to these parties, an end of dispute upon the fact found. “Where some specific fact or question has been adjudicated and determined in a former suit, and the same fact or question is again put in issue in a subsequent suit between the same parties, its determination in the former suit, if properly presented and relied on, will be held conclusive upon the parties in the latter suit, without regard to whether the cause of action is the same in both suits or not. This species of estoppel is known to the law as an estoppel by verdict, and is equally available to a plaintiff in support of his action, when the circumstances warrant it, as when offered by a defendant as matter of defense.” Hanna v. Reed, 102 Ill. 596. How, here it is not the same installment of rent that is sued for, as was the subject of the former suit, but it is rent accruing under the same lease; therefore the question of. the validity of the lease is now the same question that was then determined. Any defense, such as release, eviction or surrender since the accruing of the rent sued for in the former suit, and before the accruing of that now sued for, is open; but if true, was for the appellant to make. Besides, the facts upon which this court, and the Supreme Court, held in the former suit that the lease was valid, are the same facts which now appear, and it can not be expected that this court will change its opinion in regard to the effect of those facts, after that opinion has been approved by the higher tribunal. As was said in C. & A. Ry. v. Suffern, 27 Ill. App. 404, “ in a case where such large interests are involved, if the real merits of the case are apparent, it is not worth while to spend any time upon the niceties of the special pleading.” The judgment is affirmed.